IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50942
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES LEBRON CHAMPION,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-96-CR-10-3
                         - - - - - - - - - -
                            March 2, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     James Lebron Champion appeals from the district court’s

order denying release pending his trial on charges including

attempted murder for hire, 18 U.S.C. §§ 1512(a)(1)(C),

1513(a)(1)(B), and 1958, and use of intimidation to prevent

communication of information to law enforcement officers, 18

U.S.C. § 1512(b)(3).   Given the serious nature of the numerous

charges facing him and the quality and nature of his overseas

ties, Champion has not shown that the district court was clearly

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
erroneous in its factfinding or abused its discretion in ordering

him detained pending trial.   See United States v. Rueben, 974

F.2d 580, 586 (5th Cir. 1992).   The detention order is AFFIRMED.




                                 2